The condition of the bond is to pay the note of the 21st July, 1835; to secure Sutton "against any liability that might fall upon him in consequence of his endorsement of said note;" and it was to operate in the event of any failure to pay the the said note." The renewal of this note was not a payment; and the condition of this bond has been or may yet be violated. There has unquestionably been a failure to pay the note, which falls within the words of the obligation. This is an application to the equitable power of the court to set *Page 74 
aside this judgment on equitable principles; and, whether it be at the instance of the defendant himself, or his creditors, we ought to require equity at his hands. The execution is, however, irregular by reason of no amount of real debt being endorsed on it, or on the judgment. We incline to think, also, that there was no breach of the condition of the bond until Sutton actually paid something on account of his endorsement; when thus damnified, he may endorse the amount on the judgment and issue execution.
Rule absolute, so far as to set aside this execution, but not to open the judgment.